320 S.W.3d 741 (2010)
STATE of Missouri, Respondent,
v.
Maurice DAVENPORT, Appellant.
No. ED 93543.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2010.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
Maurice Davenport (Defendant) appeals the trial court's judgment and sentence after a jury convicted him of third-degree domestic assault and attempted forcible rape.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).